Citation Nr: 1021861	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-07 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea.

2.  Entitlement to a disability rating in excess of 30 
percent for service connected asthma.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to July 1987 
and February 1988 to January 1990.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from November 
2006 and January 2008 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The Veteran testified a hearing before a Decision Review 
Officer in March 2009, and a transcript of this hearing is of 
record.  

The issue of entitlement to service connection for 
obstructive sleep apnea is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have an FEV-1 of 40 to 55 percent 
predicted or an FEV-1/FVC of 40 to 55 percent, and he does 
not require at least monthly visits to a physician for 
required care of asthma exacerbations or intermittent courses 
of systemic corticosteroids.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 30 percent for service connected asthma have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.97 including Diagnostic Code 6602 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R., Part 4 (2009).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2009).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

In June 1990, the Veteran was granted entitlement to service 
connection for asthma, effective January 1990, and assigned 
an initial 10 percent disability rating.  In a December 2005 
rating decision, the Veteran's disability rating was 
increased to 30 percent, effective November 1997.  The 
Veteran did not appeal this decision, but in March 2007, he 
submitted a claim for an increased disability rating for his 
service connected asthma.  In January 2008, the Veteran's 
claim was denied.  The Veteran appealed.

The Veteran's asthma is currently rated under Diagnostic Code 
6602.  Under 38 C.F.R. § 4.97, Diagnostic Code 6602, 
bronchial asthma is rated pursuant to the following criteria:

A 100 percent disability rating is warranted for an FEV- 1 
(Forced Expiratory Volume at one second) less than 40 percent 
predicted, or; FEV-1/FVC (Forced Vital Capacity) less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.

A 60 percent disability rating is warranted for an FEV-1 of 
40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.

A 30 percent rating is warranted for an FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.

A 10 percent rating is warranted for an FEV-1 of 71 to 80 
percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy.

38 C.F.R. § 4.97, Diagnostic Code 6602.  

When evaluating based on pulmonary function tests, use post-
bronchodilator results in applying the evaluation criteria in 
the rating schedule unless the post-bronchodilator results 
were poorer than the pre-bronchodilator results.  In those 
cases, use the pre- bronchodilator values for rating 
purposes.  38 C.F.R. § 4.96(d)(5) (2009).

The VA treatment records from March 2007 to the present show 
that while the Veteran requires daily medication for his 
asthma and receives regular follow-up examinations by his 
primary care physician, his asthma is generally well-
controlled.  The Veteran did experience occasional wheezing 
or flare-ups due to upper respiratory infections once because 
he mistakenly stopped taking his medication; however, there 
is no evidence that the Veteran ever visited the emergency 
room because of his asthma during the period at issue, or 
that he required at least monthly visits to his doctor to 
treat exacerbations.  The post-service medical records, as a 
whole, are found to provide evidence against such a finding, 
providing evidence against this claim.  

The Veteran was afforded a VA examination in July 2007.  The 
Veteran reported a history of asthma since his military 
service that was currently treated with daily medication, 
including a bronchodilator 2 to 4 times daily and an oral 
inhaler steroid twice daily.  He complained of daily 
tightness.  He denied frequent pneumonia, bronchitis, or 
sinus problems; pulmonary failure; hospitalization; emergency 
room treatment; or oxygen treatment.  He has required only 
maintenance visits.  

On examination, the Veteran's throat and mouth were 
essentially normal.  His lungs were clear to auscultation, 
and he had reasonable excursion of his chest cage.  There was 
no evidence of edema or clubbing.  A 2005 x-ray showed some 
bronchial wall thickening.  A December 2007 pulmonary 
function test showed an FEV-1 of 74.9% predicted and an FEV-
1/FVC of 98.6%.  The Veteran was diagnosed with asthma with 
early bronchitic changes and pulmonary functions consistent 
with mild obstructive disease, providing highly probative 
evidence against this claim.   

The Veteran was afforded another VA examination in October 
2008.  At the time of the examination, the Veteran was 
treating his asthma with Combivant, which he took two to four 
times per day, Asmanex (an inhaled steroid), which he used 
twice daily, and Proventil which he normally used two times 
per day, but sometimes as much as four times per day.  He 
reported that his asthma was currently stable and did not 
interfere with his work duties or activities of daily living 
(providing highly probative factual evidence against his own 
claim, clearly indicating the nature of the disability).  He 
did not have any hospitalizations or emergency room visits 
due to his asthma.  

On examination, the Veteran's throat and mouth appeared 
normal.  His lungs were clear to auscultation, and he had no 
wheezing.  He was able to take deep breaths in and out 
without coughing.  Pulmonary function studies showed mild 
obstructive airway disease with mild improvement with use of 
a bronchodilator.  His FEV-1 was 74.7% and FEV-1/FCV was 
91.9%.  The examiner diagnosed the Veteran with asthma, under 
control with medications including inhaled steroids and short 
and long acting bronchodilators.  

The Board finds that there is no medical evidence for any 
period on appeal of the symptomatology required for an 
evaluation in excess of 30 percent under the current rating 
criteria, as pulmonary function tests show FEV-1 of greater 
than 55 percent of predicted and FEV- 1/FVC of greater than 
55 percent.  Additionally, there is no evidence of at least 
monthly visits to a physician for required care of 
exacerbations or intermittent (at least three per year) 
course of systemic (oral or parenteral) corticosteroids.  

While the Veteran has complained that he has suffered from 
asthma since his military service and that he has had to 
change his medications to control his asthma symptoms, the 
length of time the Veteran suffered from asthma or how many 
different drugs he is taking to control his asthma are not 
factors considered by the current statutory rating criteria.  
His own statements indicate that while the Veteran uses 
extensive medications to treatment his problem, the problem 
is treatable and does not significantly impact on his ability 
to work.   

The Board has also considered whether the Veteran's 
disability warrants referral for extraschedular 
consideration.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R.  § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board finds that the schedular rating criteria reasonably 
reflect the Veteran's disability levels and symptomatology.  
The Veteran's reported difficulties are not so exceptional or 
unusual a disability picture as to render impractical 
application of regular schedular standards.  Therefore, no 
referral for extraschedular consideration is required and no 
further analysis is in order.

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for an 
evaluation in excess of 30 percent for service connection 
asthma, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Additionally, the Board notes that the United States Court of 
Appeals for Veterans Claims (Veterans Court), in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's 
notice obligations in increased rating claims.  The Federal 
Circuit recently reversed the Veterans Court's decision in 
Vazquez-Flores, finding that VA is not required to tailor 
§ 5103(a) notice to individual Veterans or to notify them 
that they may present evidence showing the effect that 
worsening of a service-connected disability has on their 
employment and daily life for proper claims adjudication.  
For an increased rating claim, section § 5103(a) now requires 
that the Secretary notify claimants generally that, to 
substantiate a claim, they must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(holding that notice specific to individual Veterans is no 
longer required in increased compensation claims).  

Here, the VCAA duty to notify was satisfied by a letter sent 
to the Veteran in April 2007, prior to the initial VA 
decision.  This letter informed the Veteran of what evidence 
was required to substantiate his increased rating claim and 
of VA and the Veteran's respective duties for obtaining 
evidence.  The Veteran was also informed of how VA assigns 
disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, 
as well as VA treatment records.  The appellant was also 
afforded VA medical examinations in July 2007 and October 
2008 which provided adequate information for the Board to 
decide the Veteran's claim.  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a disability rating in excess of 30 percent 
for service connected asthma is denied.  


REMAND

The Veteran is seeking entitlement to service connection for 
obstructive sleep apnea.  There is no evidence in the 
Veteran's service treatment records that he suffered from 
obstructive sleep apnea in service and he was not diagnosed 
with obstructive sleep apnea until 2001, a decade after 
separation from service.

However, the Veteran has testified that he experienced 
symptoms of sleep apnea in service, and a family member, 
D.S., submitted a statement on the Veteran's behalf stating 
that she observed the Veteran stop breathing while sleeping 
before and after separation from service.  

A medical opinion was requested and in August 2006, a VA 
examiner stated that "[the Veteran's] obstructive sleep 
apnea is not secondary to his asthma; asthma is not a risk 
factor for obstructive sleep apnea."  

While this opinion addresses the issue of whether the 
Veteran's asthma caused his obstructive sleep apnea 
(providing evidence against this claim), the examiner does 
not address whether the Veteran's service connected asthma 
has permanently worsened his obstructive sleep apnea beyond 
the natural progression of the disability.  Therefore, this 
issue must be remanded to afford the Veteran a VA examination 
and medical opinion.  The examiner is asked to render an 
opinion as to whether it is at least as likely as not (fifty 
percent or greater) that the Veteran's obstructive sleep 
apnea was either caused or aggravated by the Veteran's active 
service, including his service connected asthma.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination of his obstructive sleep apnea.  
The examiner is asked to render an opinion 
as to whether it is at least as likely as 
not (fifty percent or greater) that the 
Veteran's obstructive sleep apnea was 
aggravated by the Veteran's service 
connected disabilities.  

Specifically, the examiner is asked to 
render an opinion as to whether it is at 
least as likely as not that the Veteran's 
obstructive sleep apnea has been aggravated 
by the Veteran's service connected asthma.

A copy of this Remand and of the Veteran's 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should indicate 
in the examination report that he or she 
has reviewed the claims folder.  

2.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of the 
case (SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


